Opinion issued July 15, 2010 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00704-CV
____________

CHCA CLEAR LAKE, L.P.; CHCA CLEAR LAKE, L.P. d/b/a CLEAR
LAKE REGION MEDICAL CENTER, INC.; AND CLEAR LAKE
REGIONAL MEDICAL CENTER, Appellants

V.

JAMES A. SIMMONS, JR., AS REPRESENTATIVE AND INDEPENDENT
EXECUTOR OF THE ESTATE OF JAMES A. SIMMONS SR., AS
WRONGFUL DEATH BENEFICIARY OF JAMES A. SIMMONS, SR.,
REPRESENTATIVE OF ALL OTHER WRONGFUL DEATH
BENEFICIARIES OF JAMES A. SIMMONS, SR., AND AS HEIR, Appellee



On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2008-53888



MEMORANDUM  OPINION
	Appellant has filed a motion to dismiss the appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Sharp.